DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                            FOURTH DISTRICT

       INDEPENDENT IMAGING, L.L.C. a/a/o DYLAN MILLER,
                         Appellant,

                                   v.

              USAA CASUALTY INSURANCE COMPANY,
                           Appellee.

                            No. 4D21-1113

                     _______________________________

      FLORIDA PAIN RELIEF GROUP, PLLC a/a/o ASHLEY SOTO,
                           Appellant,

                                   v.

               USAA CASUALTY INSURANCE COMPANY,
                            Appellee.

                             No. 4D21-1509

                             [July 7, 2021]

   Consolidated appeals of nonfinal orders from the County Court for the
Seventeenth Judicial Circuit, Broward County; Ellen Feld, Judge; L.T.
Case Nos. 19-014930 COWE (83) and 20-003825 COWE (83).

  John C. Daly, Christina M. Kalin and Matthew C. Barber of Daly &
Barber, P.A., Plantation, for appellants.

  Kimberly K. Berman of Marshall, Dennehey, Warner, Coleman &
Goggin, Fort Lauderdale, and John W. Heilman of Marshall, Dennehey,
Warner, Coleman & Goggin, Tampa, for appellees.

PER CURIAM.

   In these consolidated cases, the trial court sua sponte entered orders
transferring venue without any showing that plaintiffs’ chosen venue was
improper or that transfer was appropriate on forum non conveniens
grounds.
   We issued an order directing the parties to show cause why these cases
are not controlled by Advanced Diagnostic Group v. Ocean Harbor Cas. Ins.
Co., Case No. 4D21-458, 2021 WL 1310851 (Fla. 4th DCA Apr. 8, 2021),
where this court recently reversed a group of similar orders. Having
considered the responses and replies, we conclude that these cases are
controlled by our recent decision in Advanced Diagnostic.

    Appellees argue that these cases are distinguishable because the suits
are subject to a forum selection clause. Appellees, however, did not move
for transfer based on the alleged forum selection clause, and the court
could not raise this issue on its own. Jones v. Sayer, 313 So. 3d 126 (Fla.
4th DCA 2021) (holding that a court may not sua sponte transfer an action
for improper venue).

   Accordingly, we reverse and remand for further proceedings.

   Reversed and remanded.

CIKLIN, GERBER and FORST, JJ., concur.

                           *         *        *

   Not final until disposition of timely filed motion for rehearing.




                                    2